Per Curiam

We consider that the point in respect to which the justices of this term differed, viz., whether the question of permanent injuries- should have been submitted to the jury in. the absence of the evidence of medical experts; is of sufficient importance to justify the granting of the motion.
Motion granted' upon condition that the appellant files a stipulation that for the purpose of such appeal it will waive all objections to the judgment except those which raised that point.
Present: Daly, P. J., MoAdam and Bischoff, JJ.
Motion granted;